TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00193-CV



                                Melissa Eickenhorst, Appellant

                                                v.

                             Canyon Creek Townhomes, Appellee


              FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
              NO. 83,407, HONORABLE JEANNE PARKER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant filed her notice of appeal on March 21, 2016, and appellant’s brief was due

on July 27, 2016. On August 16, 2016, this Court notified appellant that her brief was overdue and

that her appeal could be dismissed for want of prosecution unless she filed a brief or reasonably

explained her failure to file a brief. See Tex. R. App. P. 38.8(a). Appellant’s deadline to respond

was August 26, 2016. To date, appellant has not filed a brief or otherwise responded to our notice.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed for Want of Prosecution

Filed: September 14, 2016